Citation Nr: 1610123	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-02 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for hallux valgus of the right foot.

2.  Entitlement to a compensable rating for hallux valgus of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1994 to June 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for bilateral hallux valgus and assigned a noncompensable disability evaluation for each foot.  Jurisdiction of the claims file is now with Pittsburgh Foreign Cases.  The Veteran waived her right to a Board hearing.

In an October 2014 decision, the Board denied the Veteran's claim for initial compensable ratings for hallux valgus of the left and right feet.  The Veteran appealed the October 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (Joint Motion), the parties moved to vacate the October  2014 decision.  In September 2015, the Court granted the Joint Motion, vacating the October 2014 Board decision and remanding the matter to the Board.


FINDINGS OF FACT

1. The Veteran's bilateral hallux valgus is at most moderate in severity, without surgical resection of the metatarsal head, and not equivalent to amputation of either the right or left great toes.

2. The Veteran's bilateral hallux valgus does not present a disability picture so exceptional or unusual as to render impractical the application of schedular rating standards.






CONCLUSIONS OF LAW

1. The criteria for a compensable rating for hallux valgus of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5280 (2015).

2. The criteria for a compensable rating for hallux valgus of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5280 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, at 119-20 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield, 444 F.3d at 1334; see also Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Courts have held that once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Here, the Veteran's claim arises from an appeal of the initial disability rating following the grant of service connection.  Through a June 2007 notice letter,  the RO notified the Veteran of the information and evidence needed to substantiate her claim and of VA's duty to assist in developing her claim.  This letter satisfied the requirements of the VCAA, and no additional notice is required.  

The Veteran was afforded VA examinations with regard to her feet in February 2012, May 2012, and July 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  These VA examinations are collectively sufficient.  The VA examiners personally interviewed and examined the Veteran, considered her report of symptoms, and provided findings sufficient to apply the rating criteria.  There is no evidence to indicate a material change in the severity of  the Veteran's bilateral hallux valgus.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes multiple VA examinations, private treatment records, and service treatment records (STRs).  To the extent that any additional medical evidence exists, it is the Veteran's responsibility either to furnish it directly to VA or to identify it with reasonable specificity so that VA can obtain it.  The Veteran has been accorded the opportunity and has done neither.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.  As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In an April 2008 rating decision, the Veteran was granted service connection for hallux valgus (bunions) of the right and left feet, effective June 2, 2007.  The Veteran has been assigned noncompensable disability evaluations for her bilateral hallux valgus throughout the appeal period.  The grant of service connection was limited to the vallux valgus; service connection is not in effect for any other foot disorder.

The evidence shows that the Veteran has a history of bunions, with pain and foot numbness after running.  The Veteran stated in her October 2008 Notice of Disagreement and a January 2010 lay statement that she has daily constant pain due to her bilateral hallux valgus.  A December 2007 private treatment record from Dr. F documents the Veteran's complaints of moderate pain at the metatarsal joint of the right foot and bilateral foot numbness after running.  X-rays showed moderate hallux valgus.  However, on examination, she had painless, normal range of motion at the metatarsal joints of both hallux.  Dr. F noted that running and wearing high heels were not comfortable for her, but at the present time she was able to have a normal, active life.  

The Veteran has stated that she was scheduled to have surgery on her bunions in 2003, but the surgery was cancelled when her doctor went into labor, and the Veteran then decided not to reschedule the surgery.  In December 2007, Dr. F noted that she may eventually need surgical correction of her bunions. 

The Veteran also notes that she has to wear loose-fitting, comfortable shoes, which she special orders.  She reports that she cannot wear high heels or other dressier, tight-fitting shoes, which she asserts limits her from participating in formal or professional occasions. 

A February 2012 Disability Benefits Questionnaire notes pain in the first toe bilaterally.  She had a diagnosis of bilateral hallux valgus with mild or moderate symptoms, but no other foot conditions.  A July 2012 Disability Benefits Questionnaire described her hallux valgus as "mild."  In a May 2012 Disability Benefits Questionnaire, the examiner noted that she had no objective loss of function, and she stated to have no limitation with comfortable shoes.  

The hallux valgus is rated under Diagnostic Code (DC) 5280, which provides for a 10 percent rating where hallux valgus is "severe, if equivalent to amputation of the great toe," or if operated with resection of the metatarsal head.  38 C.F.R. § 4.71a.  Hallux valgus is generally defined as angulation of the great toe away from the midline of the body or toward the other toes, where the great toe may ride under or over the other toes.  Dorland's Illustrated Medical Dictionary 818 (32d ed. 2012).  A bunion is an abnormal prominence of the inner aspect of the first metatarsal head, accompanied by bursal formation and resulting in lateral or valgus displacement of the great toe.  Id. at 260.

The Board notes that DC 5284 provides rating criteria for other foot injuries, with 10 percent for a moderate foot injury, 20 percent for a moderately severe foot injury, 30 percent for a severe foot injury, and 40 percent for the actual loss of use of the foot.  Id.  However, because DC 5280 clearly addresses hallux valgus, the specific asserted disorder, the Board finds that DC 5280 is the only code under which to evaluate the Veteran's condition. DC 5280 is clearly and unambiguously devised to address the disability at issue.  Moreover, the Board points out that the evidence of record does not suggest that the hallux valgus affecting either foot was the result of "injury," such as to permit the use of DC 5284 as an alternative DC.  See Yancy v. McDonald, No. 14-3390 (U.S. Vet. App. Feb. 26, 2016) (finding VA's interpretation of "injury" for DC 5284, namely the results of an external trauma rather than a degenerative process, is entitled to deference).

The preponderance of evidence is against a compensable rating under DC 5280.  The February 2012 and July 2012 VA examiners described the Veteran's hallux valgus as mild to moderate, and x-rays also showed her hallux valgus as moderate.  Further, while Dr. F stated that the Veteran may eventually need surgical correction of her bunions, the Veteran has not had surgery to resection the metatarsal head.   The May 2012 examiner noted that the Veteran had no limitation with comfortable shoes, and Dr. F stated that she was able to lead a normal, active life with the use of wide shoes.  This evidence shows that the Veteran's bilateral hallux valgus is at most moderate, and is not sufficiently severe to be compensable under DC 5280.  

The parties to the Joint Motion for Remand concluded that the Board erred in not considering assigning a compensable rating by virtue of the interaction of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.59.  The parties correctly noted that the latter regulation was not limited to arthritis.  The Joint Motion was submitted and accepted by the Court in September 2015.  In February 2016, the Court, in Sowers v. McDonald, No. 14-0217 (U.S. Vet.App. Feb. 12, 2016) held that 38 C.F.R. § 4.59 is limited  by the DC applicable to the disability, and where that DC does not provide a compensable rating, the regulation does not apply.  In the instant appeal, DC 5280 does provide for a compensable rating, but not based on range of motion.  Consequently, the understanding of the parties to the Joint Motion concerning the applicability of 38 C.F.R. § 4.59 is now incorrect in light of Sowers, and 38 C.F.R. § 4.59 does not apply to the Veteran's claim.  Given that the only means for a compensable rating under DC 5280 is when resection is present, and as 38 C.F.R. § 4.59 is not an independent provision that may be applied without an underlying DC, the Board finds that a higher rating is not warranted on the basis of 38 C.F.R. §§ 4.40 or 4.59.  

The Board additionally finds that the Veteran's hallux valgus does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably address the Veteran's hallux valgus symptomatology as described above and provide higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and a noncompensable schedular disability rating for each foot is appropriate.  See Thun, 22 Vet. App. at 115.  A referral for extraschedular consideration is not warranted because her symptoms are contemplated by the rating schedule.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by the Veteran's service-connected hallux valgus that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

Entitlement to a compensable rating for hallux valgus of the right foot is denied.

Entitlement to a compensable rating for hallux valgus of the left foot is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


